 

 

Case 1:16-cv-06422-GBD-SN Document 454 Filed 09/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN CLARK et al.,

 

Plaintiffs,
-against-

AWC1997 CORPORATION et al.,

Defendants.

GEORGE B. DANIELS, District Judge:
The October 6, 2020 status conference is hereby cancelled, in light of this Court’s referral

to Magistrate Judge Netburn for General Pretrial.

Dated: September 14, 2020
New York, New York

SO ORDERED.

cep DANIELS
TED STATES DISTRICT JUDGE

 

 
